 BULLOCK'SBullock's and Robert J. Loew. Case 21-CA-16546January 15, 1980DECISION AND ORDERREMANDING PROCEEDING TO THEADMINISTRATIVE LAW JUDGEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn December 22, 1978, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in response to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand, for the reasons stated below, has decided toremand this case to the Administrative Law Judge foradditional findings.The facts, more fully set forth in the AdministrativeLaw Judge's Decision, are as follows: Respondentoperates various retail department stores throughoutthe State of California, only one of which, that locatedin West Covina, is involved in this proceeding.Kathryn Barton, the alleged discriminatee, had beenemployed as a salesperson or "associate" in thefurniture department of Respondent's West Covinastore for approximately 2 years prior to her dischargeon October 10, 1977.' The events which led toBarton's discharge began in September when anotherassociate, George Davidson, saw the performancereviews of other furniture department associates whichwere located in the desk of Dan Sparrow, the managerof the furniture department. Thereafter, according toDavidson's credited testimony, he read his review aswell as those of seven or eight other associates and"made notations of the substance of each ...[review]" but did not remove or copy any of thereviews. Afterwards, Davidson discussed the reviewswith Barton and another associate, Lorna Bodily.Barton testified that she discussed the reviews onseveral occasions with Davidson, who became veryupset over the contents of the reviews, and thatsubsequently she and Davidson agreed that the re-views were "unfairly grounded on popularity ratherAll dates herein are in 1977 unless otherwise indicated.Sparrow had apparently received a promotion and was scheduled to leavethe store in the very near future.' Barton denied ever having threatened Graefen or having told her that two247 NLRB No. 40than production." She further testified that, on oneoccasion, she and Davidson discussed the reviews withBodily, who also expressed dissatisfaction over thecontents of the reviews and who further suggested thatsince Barton was the top salesperson in the furnituredepartment and, therefore, less susceptible to dis-charge, she (Barton) should discuss the matter withSparrow. At Barton's suggestion, all three employeesagreed to speak to Sparrow on September 27 concern-ing the reviews. However, because Sparrow waspreoccupied with other business matters, the proposedmeeting was never held and Sparrow was neveradvised of the employees' desire for such a meeting.Cecelia Burge, another associate, testified that onOctober 5 Barton informed her that she (Barton) hadread the employees' performance reviews and thatBurge's review was "very bad" compared to those ofthe other associates in the "sun shop" section of thefurniture department. Thereafter, Burge complainedto Sparrow about her review, but Sparrow advisedBurge that she had received a rating similar to thatreceived by another associate in the "sun shop."During this conversation Sparrow asked Burge whohad provided her with this information, but Burgerefused to tell him.On October 7, Barton met with Sparrow andinformed him that she was disturbed by the fact thatJane Graefen, another associate, had received a higherrating than she. Thereafter, while in Sparrow's office,Barton began to discuss Graefen's review and Sparrowthereupon informed Barton that Graefen's review wasnone of her business, that it was contrary to storepolicy to discuss another employee's review with her,and that he would not do so. When Sparrow askedwhere she had obtained her information, Bartonrefused to answer, stating "that the whole furniturefloor knows about the reviews and is upset." Laterthat evening, Barton approached Sparrow in thehallway and showed him a copy of the back page ofGraefen's review and, when Sparrow asked where shehad obtained it, Barton replied that she had found iton Bodily's desk. Barton further told Sparrow thatBodily knew nothing about the reviews and againindicated to Sparrow that she (Barton) was disturbedat not having received a superior review.Graefen testified that on or about October 7 Bartonimpliedly threatened her with discharge by telling herthat upon Sparrow's departure certain changes wouldbe made and further indicated that two formeremployees had been discharged because they disagreedwith her.' Subsequently, on October 10, Graefen metwith Sparrow and informed him of Barton's allegedemployees had been discharged for disagreeing with her. The AdministrativeLaw Judge did not make a credibility resolution regarding the conflictingtestimony of Graefen and Barton on this issue.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplied threat and also told him that she had beeninformed by Burge that someone had seen the perfor-mance reviews. Sparrow acknowledged to Graefenthat "someone had gotten into his desk and read thereviews" and thereafter, at his suggestion, Graefenrepeated her story to the store's personnel director,Vickie Karmona. Later that day, Sparrow and Kar-mona discussed the Barton-Graefen incident withother store officials and it was decided that Bartonshould be discharged.' Shortly thereafter, Barton wassummoned into Karmona's office and discharged.The Administrative Law Judge, while finding thatthe discussion of evaluations among employees mayarguably be both concerted and protected, neverthe-less found Barton's activities in this regard to beunprotected since said activities were "interwovenwith her unauthorized disclosure and possession ofconfidential information, the source of which sherefused to divulge to Respondent." However, in sodoing, he found it unnecessary to determine whetherBarton had in fact wrongfully obtained any reviewsalthough he noted that Barton's possession anddissemination of said reviews, coupled with herinconsistent testimony, lent considerable support forsuch a conclusion. Additionally, the AdministrativeLaw Judge also failed to make any findings concerningthe other alleged reasons for Barton's discharge,'including a finding resolving the conflict in testimonybetween Barton and Graefen as described above.Contrary to the Administrative Law Judge, we con-clude that such findings are necessary for a properdetermination of the discharge issue raised herein.It is a well established principle that an employerviolates Section 8(a)(l) of the Act when it dischargesan employee who it knows was engaged in protectedactivity even though the employer was motivated by agood-faith, but mistaken, belief that the employee wasguilty of misconduct during the course of thatactivity.6Thus, if Barton had innocently obtained theinformation contained in the employees' evaluationsand then discussed them with her fellow employees,her conduct would, as suggested by the Administra-tive Law Judge, be both concerted and protected andher discharge, even if based on an honest but mistakenbelief that she had wrongfully obtained said evalu-ations, would be unlawful. However, if Barton hadwrongfully obtained and copied the reviews herself,her activities would not be protected by the Act andher discharge for engaging in such misconduct wouldnot be unlawful. Inasmuch as the Administrative LawJudge has failed to make any findings on thismisconduct issue, or for that matter on the otheralleged reasons for her discharge, and has failed aswell to resolve the conflict in testimony betweenBarton and Graefen, we are unable to make adetermination as to whether or not Barton's dischargeviolated Section 8(a)(1) of the Act, as alleged. Forthese reasons, we shall remand this case to theAdministrative Law Judge for further findings asindicated herein and for the issuance of a Supplemen-tal Decision. Additionally, the Administrative LawJudge may, if he deems it necessary and after propernotice to all parties herein, reopen the record for thetaking of any additional evidence which might berequired for the making of such additional findings.ORDERIt is hereby ordered that this case be, and it herebyis, remanded to the Administrative Law Judge for thepurpose of reopening the record and conductingfurther hearing if necessary and for the preparationand issuance of a Supplemental Decision containingfindings of fact, conclusions of law, and recommenda-tions, in accordance with this Decision and Order andthat, following service of such Supplemental Decisionon the parties, the provisions of Section 102.46 of theBoard's Rules and Regulations, Series 8, as amended,shall be applicable.' Karmona testified that, during the discharge interview, she read to Bartona "Personnel Interview Report," signed by Sparrow and herself, whichcontained the following reasons for Barton's discharge:SUBJECT OF DISCUSSION: Demoralization of Dept. personnel,discussing personal job reviews with other associates, in possession of acopy of a job review of another associate, being a party to and coveringup information leading to finding out who was responsible for takingreviews from manager's desk and making copies. Making other associateson the floor feel unwelcomed and not needed.' See fn. 4, supra.N.L.R.B. v. Burnup and Sims. Inc.. 379 U.S. 21 (1964).DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matter washeld before me in Los Angeles, California, on October 24,1978. The charge herein was filed by Attorney Robert J.Loew on behalf of Kathryn Barton, an individual, on April3, 1978, and thereafter on August 22, 1978, a complaint andnotice of hearing was issued alleging a violation by Bullock's(herein called Respondent) of Section 8(a)(1) of the NationalLabor Relations Act, as amended (herein called the Act).Respondent's answer to the complaint, duly filed, denies thecommission of any unfair labor practice.The parties were afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, and tointroduce relevant evidence. Post-hearing briefs have beenfiled on behalf of the General Counsel and Respondent.Upon the entire record and based upon my observation ofthe witnesses and consideration of the briefs submitted, Imake the following:258 BULLOCK'SFINDINGS OF FACTI. JURISDICTIONRespondent, a California corporation, is engaged in theretail sale of goods and services at various department storelocations within the State of California, with a retail storelocated at 1200 West Covina Parkway, West Covina,California, the facility involved herein. In the course andconduct of its business operations, Respondent has anannual gross volume of business in excess of $500,000, andannually purchases and receives merchandise valued inexcess of $50,000 directly from suppliers located outside theState of California. It is admitted and I find that Respondentis, and has been at all times material herein, an employerengaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. The IssueThe principal issue in this proceeding is whether theobtaining and discussing of employee appraisals or evalu-ations, for which conduct employee Kathryn Barton wasdischarged on October 10, 1977,' constitutes concertedprotected activity.B. The FactsOn October 10 employee Kathryn Barton, a salespersonor "associate" in the furniture department, was summonedto the office and dismissed by the manager of the furnituredepartment, Dan Sparrow, and by the store's personneldirector, Vickie Karmona. Barton was handed the following"Personnel Interview Report," signed by both Sparrow andKarmona:SUBJECT OF DISCUSSION: Demoralization of Dept.personnel, discussing personal job reviews with otherassociates, in possession of a copy of a job review ofanother associate, being a party to and covering upinformation leading to finding out who was responsiblefor taking reviews from manager's desk and makingcopies. Making other associates on the floor feelunwelcomed and not needed.Manager Recommendation: Immediate Termination.The events leading to Barton's termination began inSeptember when another associate, George Davidson, dis-covered employees' 6-month performance reviews or evalu-ations in a desk drawer in Sparrow's office. Davidson'scuriosity compelled him to read his own review, and hethereupon read and made notations of the substance of eachof the seven or eight remaining reviews, writing down theselling percentages, rates of sales per hour, and final rating' All dates herein are within 1977 unless otherwise indicated.J Both Davidson and Barton received lower overall ratings than certainother employees despite the fact that Davidson and Barton had a higher salesvolume.' The foregoing testimony of Barton was not corroborated by Davidson.Bodily did not testify in this proceeding.·Sparrow denies that he showed Burge another associate's review, butdenoting the employee's overall performance. Davidsondiscussed the reviews and the information contained thereinwith at least two associates including Barton, and advisedBarton where he had seen the reviews. Davidson crediblytestified that he did not thereafter remove or copy any of theevaluations, and did not obtain and give Barton a copy ofher evaluation.Barton testified that Davidson became very upset overwhat he had found, feeling that the reviews were capricious,particularly as the final rating did not necessarily accordwith the productivity of the employee,2and thus concludingthat the evaluations were unfairly grounded upon popularityrather than production. Barton and Davidson discussedtheir mutual dissatisfaction with the contents of the apprais-als at various times thereafter, and on one occasion discussedthe matter with another associate in the department, LornaBodily, who likewise, according to Barton, expressed herunhappiness with the evaluation. According to Barton,Bodily suggested that since Barton was tops in sales in thefurniture department and was of obvious value to the storeand therefore least susceptible to discharge, she should talkto Sparrow about the matter. Barton, however, suggestedthat all three employees speak to Sparrow, and it wasdecided that this would be done on September 27. However,the employees later decided to postpone the meeting asSparrow was preoccupied with business matters, and Spar-row was never advised that the employees desired such ameeting.'Cecelia Burge, another associate, testified that on aboutOctober 5 Barton approached her. Barton stated that shehad read the employees' performance reviews, including thatof Burge, and that Burge's review was "very bad" incomparison to the reviews of the other two employees withwhom Burge worked in the sun shop, a section of thefurniture department. Barton went on to discuss particulardetails of various reviews which led Burge to believeBarton's assertion that she had indeed carefully examinedthe reviews. Burge then went to see Sparrow and com-plained, advising him that she understood her review wasinferior to the others in her section. Sparrow told her thatshe had not received correct information and, according toBurge, at one point either showed her a portion of anotheremployee's review, or stated that the other employee hadreceived the same overall rating as Burge. Sparrow askedwho had given Burge this information, and Burge refused todivulge the source.'On Friday, October 7, Barton told Sparrow that she wasupset because Jane Graefen, another associate, had receiveda higher rating than she did. Sparrow invited her into hisoffice and asked what she was talking about. In the officeBarton proceeded to quote verbatim the narrative of aportion of Graefen's review. Sparrow stated that he wouldnot discuss another employee's review, that it was none ofher business, and against the policy of the store. He askedher several times where she got her information, but Bartonadmits indicating to Burge that her information was incorrect. Sparrowtestified that, as he had previously given the three sun shop employees theirreviews, he believed the employees themselves had discussed their ownreviews with Burge, which discussions are not contrary to store policy.However, at this point Sparrow had not given the other furnitt re departmentemployees their reviews.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to answer, stating that the whole furniture floorknew about the reviews and was upset.'At or about 6 p.m. that evening, Barton stopped Sparrowin the hallway and presented him with a copy of the backpage of Graefen's review. Sparrow asked where she hadobtained it and, according to Sparrow, Barton stated shefound it on top of Lorna Bodily's desk.' Sparrow questionedher and Barton stated that Bodily did not know anythingabout the reviews and that she (Barton) was upset about notreceiving a superior review. Sparrow immediately spoke toPersonnel Director Karmona about the matter.Graefen testified that in early October, apparently on orabout October 7, Barton, who was visibly upset, berated herfor assuming the authority to solicit employees for a gift forSparrow who had received a promotion and would beleaving the store. Graefen denied that she had initiated sucha solicitation. Barton explained that she was going to see toit that certain changes would be made upon Sparrow'sdeparture. At one point Barton named two former employ-ees, and stated that they had been discharged because theydisagreed with her.Graefen, believing that Barton was implying that shewould cause Graefen's discharge, brought the matter toSparrow's attention on October 10. Graefen related theconversation she had had with Barton, stating that she feltshe had been threatened with discharge, that she was veryconfused and very upset, and that she intended to resign asthe job was not really worth the mental stress which Bartonhad caused her. She also mentioned that Burge told hersomeone had seen the performance reviews, and askedSparrow whether this was correct.' Sparrow said thatunfortunately someone had gotten into his desk and read thereviews. Sparrow suggested that she repeat her story toPersonnel Director Karmona, and accompanied Graefen toKarmona's office where Graefen reiterated what she hadtold Sparrow.Sparrow testified that the performance reviews are giventwice yearly, and that after he completes them they arereturned to Karmona who reviews them and then discussesthem with Sparrow point by point. They are then reviewedagain by other personnel from the wage and salary office,and are ultimately returned to Sparrow who privatelydiscusses each review in detail with the employee, and maychange the review as a result of such discussion. Thereupon,the employee is asked to sign the review, and it is returned tothe personnel department. The entire review procedure isconsidered to be strictly confidential.After the conversation, related above, between Sparrowand Graefen on Monday, October 10, Sparrow discussed thematter with other store personnel including the storemanager. It was decided, albeit reluctantly as Barton had thehighest volume of sales in the department, that the actions ofBarton amounted to gross misconduct for which she should' According to Barton, Sparrow said, "Who would be so low as to readthese, go into my desk and read these?"' Barton testified that she found the review in her desk drawer, but refusedto tell Sparrow this. Barton further testified that on Sunday, October 9,Davidson gave her a copy of her own evaluation, stating, "Since you have gotJane Graefen's evaluation, I might as well give a copy of yours." As statedabove, Davidson denied this.be discharged. Thereupon she was summoned to the officeand terminated, as discussed above.On May 4, 1978, during the course of her testimony at anunemployment hearing before the California EmploymentDevelopment Department, Barton divulged that Davidsonhad obtained the reviews from Sparrow's desk, made copiesof them, and disclosed the contents of the reviews to Barton.Apparently being advised of this testimony, Davidsonthereupon told Karmona that he had initially found thereviews in Sparrow's desk, and had taken them out, readthem, and replaced them.' Davidson was discharged forth-with for such misconduct, being told that he had committedan infraction of company rules and that such conductconstituted an invasion of privacy. The complaint hereindoes not allege that Davidson was unlawfully discharged,and the General Counsel has made no such contention.C. Analysis and ConclusionsIt is admitted that Barton verbally disseminated confiden-tial information she knew to be surreptitiously and improp-erly obtained to various employees, and was in possession ofa copy of another employee's performance review. Purport-edly, according only to Barton's uncorroborated testimony,Barton and other employees intended to use this informationfor legitimate purposes, namely, to attempt to cause Respon-dent to examine the fairness of its personnel evaluations asthese evaluations obviously have a direct relationship toemployees' wages. It appears that such activity may be bothconcerted and protected even if in its incipient stages,' andeven though it may cause discord, jealousy, and strife amongemployees. Jeannette Corporation v. N.L.R.B., 532 F.2d 916(3d Cir. 1976).Assuming arguendo that Barton's activity was for alegitimate purpose encompassed by Section 7 of the Act, it iswell established that employees' rights derived from Section7 of the Act are not absolute, but "must be balanced againstthe employer's right to maintain order in his business bypunishing acts of insubordination." Crown Center PetroleumCorporation v. N.L.R.B., 430 F.2d 724, 729 (5th Cir. 1970).See also N.L.R.B. v. Washington Aluminum Co., Inc., 370U.S. 9 (1962); Boaz Spinning Co., a subsidiary of Standard-Coora-Thatcher Co. v. N.L.R.B., 395 F.2d 512 (5th Cir.1968); N.L.R.B. v. Thor Power Tool Co., 351 F.2d 584, 587(7th Cir. 1965).And the Board has enunciated the general guidelines to beapplied, having determined that discipline may be imposedin response to such misconduct, albeit in a context ofconcerted and otherwise protected activity, which mayreasonably be characterized as flagrant, violent, of such'On the morning of October 10, as she was waiting to speak with Sparrow,she was advised by Burge that Barton had seen the reviews of the employees,including that of Graefen.'In October, Davidson had denied that he had engaged in such conduct.See Jeannette Corporation. 217 NLRB 653 (1975), affd. 532 F.2d 916 (3dCir. 1976); Coosa Valley Convalescent Center, 224 NLRB 1288, 1289 (1976);T V and Radio Parts Company. Inc., 236 NLRB 689, 694(1978).260 BULLOCK'Sserious nature as to render the employees unfit for furtherservice, egregious, outrageous,'" motivated by impropermotives or in bad faith," so opprobrious as to be unprotect-ed,'2indefensible in the context of the grievance involved,"or by similar characterizations."The pilfering of documents is generally viewed as seriousmisconduct justifying termination even in a context ofconcerted protected activity. International Association ofMachinists and Aerospace Workers, AFL-CIO, 172 NLRB2086, 2098 (1968); Uniform Rental Service, Inc.., 161 NLRB187, 190 (1966), enfd. 398 F.2d 812 (6th Cir. 1968). Whileemployees are entitled to use information for purposessanctioned by the Act which comes to their attention in thenormal course of work, they are not entitled to private orconfidential records and are not protected by the Act inobtaining such information surreptitiously. Ridgely Manu-facturing Co., Inc.. 207 NLRB 193, 196-197 (1973), andcases cited therein at fn. 8; Farlow Rubber Supply, Inc.. 193NLRB 570, 573-575 (1971).The record evidence conclusively shows that Respondentplaces great significance upon its formalized and highlystructured review procedure, and regards such reviews asbeing confidential. Moreover, abundant record evidencesupports the conclusion that the employees were fully awareof Respondent's high regard for the confidentiality of itsreview process. I credit Sparrow and find that he did notshow another employee's review to Burge. Rather, in orderto assuage Burge's concern which, unbeknownst to Sparrowwas incited by Barton, Sparrow advised Burge that heroverall rating was not inferior to that of the two associates"'See Firch Baking Company. 232 NLRB 772 (1977)."Prescott Industrial Products Company. 205 NLRB 51, 52 (1973), enfd. asmodified 500 F.2d 6 (8th Cir. 1974).: See American Telephone & Telegraph Co., 211 NLRB 782 (1974), enfd.521 F.2d 1159(2d Cir. 1975)." Hugh H. Wilson Corp. v. N.L.R.B., 414 F.2d 1345. 1355-56 (3d Cir.1969)."American HospirtalAssociation. 230 NLRB 54. 56 (1977)."Although Respondent discharged Bartnon for the express reason, amongother related reasons, that she disseminated and possessed such confidentialinformation, the subsequent testimonial admission of Davidson, whom Iwith whom she worked. Contrary to the contention of theGeneral Counsel, I do not consider this limited disclosure,under the circumstances, to constitute evidence that in factRespondent did not regard its performance reviews as beingconfidential.Barton's professed concerted activity is interwoven withher unauthorized disclosure and possession of confidentialinformation, the source of which she refused to divulge toRespondent. Indeed, the confidential information that Bar-ton dissiminated and physically possessed was the sine quanon of the activity which, it is contended herein, is protectedby Section 7 of the Act. The Act may not be utilized toinsulate employees from discipline which, even absent anyconcerted activity, would have been imposed. I thereforeconclude that Barton was not discharged in violation of theAct, and I shall dismiss the complaint herein.''CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not violated the Act as alleged.Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER'"The complaint is dismissed in its entirety.credit, that he did not copy the reviews, coupled with certain inconsistenciesin Barton's various accounts of the matter. lends considerable support for theconclusion that. in fact. Barton removed and copied at least one review.However. in view of my determination herein. such a finding is unnecessary" In the event no eceptions are filed as provided by Sec. 102.46 of theRules ad Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become it,findings, conclusions, and Order. and all objections thereto shall he deemedwaived for all purposes.261